DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed July 14, 2022 has been entered.  Claims 7, 8 and 10 are currently amended. Claims 1-6 and 12 remain withdrawn from further consideration.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claim 10, the claim recites “the steps take place at the same time”. This limitation was not described in the specification in such a way as to reasonably convey possession of the claimed invention. As presented, the claim requires “the steps” [i.e. all of steps a) – d)] be performed at the same time.  However, the instant disclosure only appears to disclose a process wherein the embossing step (i.e. step b)) and the curing step (i.e. step c)) are able to be performed at the same time (see paragraphs [0036] and [0042] of the published application).  The instant disclosure does not disclose a process where all of the steps (e.g. performing step a) at the same as step c)) are performed at the same time.  The rejection may be overcome by pointing to the location in the specification where all the steps are disclosed as being performed at the same time, amending the claim in a manner supported by the original disclosure, or by canceling the claim.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, at line 1, the claim recites “the riblet film”.  The recitation lacks antecedent basis in the claims.  Appropriate correction is required.  
At line 3, the claim recites “mesh-type” woven fabric. The limiting effect of the recitation is unclear.  It is not clear how the word “type” limits the claim.  It is not clear whether the woven fabric necessarily forms a “mesh” or whether it is merely like a mesh in some manner (see MPEP 2173.05(b) III E).
At line 6, the claim recites “a planar textile”.  It is not clear whether the recitation is referring back to the planar textile recited in step a) or whether a different planar textile is in view.  Appropriate correction and clarification is required.
At line 10, the claim recites “applying a fixing surface on a second side of the riblet film”. The limiting effect of the recitation is unclear due to the word “applying”.  The instant specification appears to suggest the fixing surface is the surface of the lacquer that is opposite the embossed surface of the lacquer.  In this sense, the surface is not “applied” to the film because it appears to simply exist as the surface opposite the first surface. However, the instant specification does teach applying other layers to the side opposite the embossed side.  As a result, it is not clear at this point whether these disclosed layers (e.g. an adhesive layer or a substrate layer) are intended to be the “applied” fixing surface or whether something else is intended. Appropriate correction and clarification is required. 
The other claims are rejected as dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pett et al. (US 2013/0040073) in view of any one of Moore et al. (US 2010/0264566), Marine (US 2003/0124952) or Ouderkirk et al. (US 2007/0236938), which incorporates Benson, Jr. et al. (US 2006/0257678, the publication of patent application 11/125,580) by reference into the disclosure.
Regarding claim 7, Pett et al. teach a method for producing a riblet film (Figure 1; paragraphs [0001] and [0024] – used for drag reduction) comprising a riblet structure on a first side (Figure 1 (10) and Figure 2 (20) - embossed upper surface) and a fixing surface on a second side Figure 1 (10) and Figure 2 (20) – flat surface opposite the embossed upper surface) comprising surrounding a planar woven (paragraphs [0056], [0064], [0065], [0094]; (22) (33) (43) (53) or (65)) material with an embossing lacquer (Figure 2 (21) – paragraphs [0056], [0064] – “impregnated” and [0094]: substrate (22) can be a scrim, such as a woven fabric, that is impregnated with the lacquer material; paragraph [0094], last sentence – “Such fiber materials may also be disposed in the silicone elastomeric material forming structured film 60.” (note: the fibers in view are the woven material of the previous sentence and the woven material is understood to be or suggest a “mesh-type” material); Abstract; paragraph [0012] – the silicone-based material reads upon the claimed and disclosed embossing lacquer – see paragraph [0021] of the published application); embossing the riblet structure in the embossing lacquer (paragraphs [0004], [0008], [0009], [0013], [0054], [0090] and [0091]; Figures 1 and 4) and curing the embossing lacquer (paragraphs [0006], [0052], [0053] and [0064]) wherein the resulting riblet film results includes the textile being embedded in the embossing lacquer and the riblet structure is embossed in the embossing lacquer (paragraphs [0056], [0064], [0094]; Figures 1 and 2).  As to the limitation of applying a fixing surface on a second side of the riblet film, it is noted that in a first interpretation the side opposite the embossed side is understood to have a fixing surface “applied” in the same manner set forth in the instant disclosure (see the section 112b rejection above; the flat surfaces opposite the embossed upper lacquer surfaces in Figures 1-3, 6 and 7 of Pett et al.).  In a second interpretation, the addition of layers such as primer layers (32), (43) or (53); substrate layers (22) (33), (44) or (54); or adhesive layers (21) or (52) are reasonably understood to be “a fixing surface” that has been applied on a second side of the riblet film under a reasonable interpretation (e.g. the adhesive layer allows for the riblet film to be “fixed” to another surface).  Pett et al. do not teach the planar textile is a mesh-type woven fabric wherein a distance between two adjacent ones of the threads extending in parallel is at least five times a thread diameter.  
However, each of Moore et al. (paragraphs [0086] and [0087]; the void space between the parallel interlaced threads/fibers impacts the bonding between the fabric and the impregnating resin and thereby impacts the strength of the structure) and Marine (paragraph [0026]; tightness of the weave is understood to be speaking of spacing between the parallel threads and this impacts the bond between the resin and the fabric) disclose analogous methods (i.e. impregnating fabrics with resin) wherein the spacing between the fibers is disclosed as being a result effective variable that impacts the bonding between the fabric and the resin.  As such, determining the appropriate amount of spacing to utilize between the threads/fibers is understood to require only routine optimization. One having ordinary skill in the art would have optimized the spacing between the threads/fibers in order to achieve a desired/required bond strength between the resin and the fabric (see MPEP 2144.05 II B).  Further still, the teaching set forth in Moore et al. and Marine is also understood to be sufficient to provide a motivation to one having ordinary skill in the art to try or experiment with various spacings between the fibers/threads of the woven fabric in the method of Pett et al. in order to arrive at a desired/suitable spacing between the fibers to produce another workable product or process (i.e. this is a KSR “obvious to try” rationale in addition to the result-effective variable rationale).    
Further, Ouderkirk et al. teach an analogous method (structured and reinforced film; Pett et al. is also concerned with optical properties – paragraphs [0001], [0061], [0132], [0133]) wherein the fiber density is controlled to achieve a desired optical property (paragraph [0045]) and Benson Jr. et al. (which is incorporated by reference into Ouderkirk et al. at paragraph [0038]) teach the spacing between the fibers/threads is controlled, as may be required, to achieve the desired optical property (paragraphs [0055]-[0057], [0061], [0137]; Figure 3).  As such, Ouderkirk et al. with Benson Jr. disclose the spacing between the parallel threads is a result effective variable that impacts the optical properties of the structure.  It follows that determining the appropriate amount of spacing to utilize between the threads/fibers is understood to require only routine optimization. One having ordinary skill in the art would have optimized the spacing between the threads/fibers in order to achieve a desired/required optical property in the product of Pett et al. (see MPEP 2144.05 II B).  Further still, the teaching set forth in Ouderkirk et al. with Benson Jr. is also understood to be sufficient to provide a motivation to one having ordinary skill in the art to try or experiment with various spacings between the fibers/threads of the woven fabric in the method of Pett et al. order to arrive at a desired/suitable spacing between the fibers to produce another workable product or process (i.e. this is a KSR “obvious to try” rationale in addition to the result-effective variable rationale).    
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pett et al. with any one of the secondary references and to have utilized a planar mesh-type woven fabric with spacing between the parallel threads/fibers that is sufficient, including to the degree claimed, in order to ensure sufficient bonding of the fabric to the embossed material (Moore et al. or Marine) or to ensure the product has the desired optical properties (Ouderkirk et al. with Benson Jr.).  Pett et al. teach the reinforcing material/woven material is impregnated within the resin (paragraphs [0064] and [0094]) and the secondary references suggest determining the spacing between the fibers/threads of woven material is readily optimized as a result effective variable to achieve a desired degree of bonding between the materials and/or to achieve a desired property (e.g. optical). Further, as set forth above, a KSR “obvious to try” rationale is applicable.
As to claim 8, the combination teaches the method set forth above. Further, Pett et al. suggests that generally, the film will be embossed prior to crosslinking (paragraph [0090] – “In general”). As such, Pett et al. do not limit the sequence of performing steps, but also do not exemplify the claimed sequence.  However, the sequence of performing steps is prima facie obvious absent a showing of new or unexpected results (see MPEP 2144.04 IV C).  In the instant case, the same product is understood to be produced by the method of Pett et al. as is produced by the disclosed method.  It follows that the evidence of record supports the conclusion that the selection of the sequence of performing the steps is prima facie obvious.
As to claim 9, Pett et al. teach the embossing lacquer is applied to a substrate to which, at least when cured, the embossing lacquer can be detached from the substrate in a non-destructive manner (Figure 4 (41) is reasonably understood to be a substrate as claimed; paragraphs [0090]-[0092]).
As to claim 10, Pett et al. teach and suggest embossing and curing the at the same time (paragraph [0090]).  As such, Pett et al. is understood to teach the limitation to the extent it is disclosed.  Alternatively, the sequence of performing steps is prima facie obvious absent a showing of new or unexpected results (see MPEP 2144.04 IV C).  In the instant case, the same product is understood to be produced by the method suggested by the combination as is produced by the disclosed method.  It follows that the evidence of record supports the conclusion that the selection of the sequence of performing the steps is prima facie obvious.
As to claim 11, Pett et al. teach adding an adhesive layer on a side facing away from the riblet structure (e.g. Figure 5 (52); paragraphs [0029] and [0092]).  Pett et al. do not explicitly recite when the adhesive layer is applied.  However, the sequence of performing steps is prima facie obvious absent a showing of new or unexpected results (see MPEP 2144.04 IV C).  In the instant case, the same product is understood to be produced by the method of Pett et al. as is produced by the disclosed method.  It follows that the evidence of record supports the conclusion that the selection of the sequence of performing the steps is prima facie obvious.
 

Response to Arguments
	Applicant’s arguments filed July 14, 2022 have been fully considered.  The amendment to the claim has required a new ground of rejection as set forth above.  However, to the extent the arguments remain applicable to the rejection set forth above, the arguments are not persuasive.  The examiner maintains that the impregnation of the woven material described in paragraphs [0064] and [0094] of Pett et al. reads upon surrounding a planar textile woven material with an embossing lacquer.  Applicant argues that “the spacing of the threads in the mesh-type woven fabrics of the independent claim does not allow the mesh type woven fabric described in the independent claim to be impregnated with resin”.  As an initial matter, the examiner notes that he does not fully understand what is being said here.  The change that takes place between Figure 1b and Figure 1c of the instant disclosure is understood to be an impregnating of the fabric material with the resin/lacquer.  If applicant is arguing that there is a structural/compositional/viscosity difference between the resin of Pett et al. and the disclosed lacquer, this is not clear.  In any event, the claim is not limited to the extent explicitly or implicitly argued and the claimed surrounding of the planar textile with an embossing lacquer, as set forth in the claim, is understood to be read upon by a resin impregnation step as set forth above in the combination.  Further, applicant appears to be arguing that by spacing the fibers further apart (“at least five times” – which means five is the minimum and the fibers can be spaced even further apart than this) the resin cannot impregnate the fabric when saying: “because the threads of the woven fabric of the planar textile…are at a distance of at least five times the diameter of the thread apart, the planar textile of the present invention cannot be impregnated and cured using resin”.  It is not clear what this means since the further apart one spaces the fibers, the easier it would be for material to fill the space between the fibers. Making it easier to impregnate appears to be the opposite of cannot be impregnated.  However, whether the examiner is misunderstanding the meaning or intent of these statements or whether they are misstated, the claim is not limited to the extent as argued.  The combination suggests controlling the spacing between the parallel threads is a result effective variable that impacts bond strength and/or optical properties.  It follows that one having ordinary skill in the art would optimize the spacing as a routine expedient absent a showing or new or unexpected results. Absent a showing of new or unexpected results, the examiner submits the claims would need to be further amended to overcome the prima facie case of obviousness.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742